Citation Nr: 0418941	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-16 455	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION


The veteran had verified active service from March 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied 
service connection for hearing loss, tinnitus, and a back 
disorder.  

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

During his March 2004 hearing before the undersigned Veterans 
Law Judge (VLJ), the veteran testified that he was scheduled 
for treatment of his bilateral hearing loss and back disorder 
later that month.  He also testified that he would try and 
submit records of the treatment - including medical nexus 
opinions directly to the Board if available following his 
appointments.  However, a review of his claims file indicates 
that, in April 2004, he contacted his representative 
requesting information concerning what sort of documentation 
he needed for sufficient nexus opinions.  And in response, 
his representative forwarded a copy of his email to the RO, 
along with a request by his representative for a copy of his 
claims file, which in turn the RO interpreted as a request 
for documents in the claims file, and not a request for 
additional information regarding his claims.  So it is 
unclear whether the veteran ever actually obtained the 
medical nexus opinions he mentioned during his hearing might 
be forthcoming.  Thus, he should be given another opportunity 
to submit this additional evidence, assuming he has it or 
wants the Board to request these records.

Additionally, a preliminary review of the record on appeal 
indicates the veteran has not been afforded a VA examination 
to obtain a medical opinion concerning the cause of his 
bilateral hearing loss - and, in particular, whether it is 
somehow attributable to his service in the military.  His 
service medical records show he had a decrease in his hearing 
acuity during his service as reflected by the results of his 
December 1969 audiogram and the diagnosis of slight right ear 
hearing loss on his December 1969 Report of Medical 
Examination.  But there is no current audiological evaluation 
of record confirming that he has a hearing loss 
"disability" sufficient to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, and which in turn perhaps 
can be etiologically linked to the hearing impairment noted 
in service.  So a VA medical opinion is needed to make these 
determinations, including insofar as whether he also has 
tinnitus related to his military service, especially since he 
made these very same allegations during is March 2004 
hearing.  He testified that he first began experiencing 
difficulty hearing and ringing in his ears (i.e., tinnitus) 
during service when exposed to noise at the firing range due 
to an echo of the firing of rifles on aluminum sheds.

A VA medical nexus opinion also is needed to determine 
whether the veteran currently has a back disorder that is 
related to his service in the military.  His service medical 
records indicate that he was treated for right-sided back 
pain in June 1968 and a "wrenched back" with muscular pain 
and tenderness at T8-L1 in August 1968.  Also, he testified 
at his March 2004 hearing before the undersigned VLJ that, at 
the time of his August 1968 injury, he fell while carrying a 
machine gun and rolled down a hill.  He further testified 
that he had sought treatment for lumbar spine pain since his 
discharge from service.  As such, an examination is needed to 
confirm whether he still has a back disorder and, if he does, 
whether it is causally or etiologically related to his 
service in the military.

These VA medical examinations are being requested as required 
by 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to service connection for 
bilateral hearing loss, tinnitus, and a 
back disorder, and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
these claims.  See 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  
(Note:  This includes the medical nexus 
evidence he cited during his March 2004 
hearing as possibly forthcoming to 
support his claims.)

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
additional records concerning the 
veteran's treatment for bilateral hearing 
loss, tinnitus and a back disorder, and 
any medical nexus opinions possibly 
supportive of these claims.



3.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of any current 
bilateral hearing loss and tinnitus he 
may have.  And to facilitate making these 
determinations, have the examiner review 
the relevant evidence in the claims file, 
including a complete copy of this remand.  
Conduct all diagnostic testing and 
evaluation needed to make these 
determinations.  An opinion is 
specifically needed concerning whether 
the veteran currently has a hearing loss 
sufficient to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 (to be 
considered an actual "disability" for 
VA purposes) and, if he does, whether the 
hearing loss is related to acoustic 
trauma in service.  An opinion also is 
needed concerning whether he has tinnitus 
and, if he does, whether it, too, is 
related to his military service.

4.  Also schedule an appropriate VA 
examination to determine whether the 
veteran currently has a back disorder 
and, if he does, whether it is related to 
his service in the military - and, in 
particular, the injury he sustained while 
on active duty.  Review all relevant 
evidence in the claims file to assist in 
making this determination, including a 
complete copy of this remand.

*If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.



5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




